 


109 HR 2616 IH: To amend the Higher Education Act of 1965 to authorize grants for institutions of higher education serving Asian Americans and Pacific Islanders.
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2616 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Wu (for himself, Ms. Lee, Ms. Bordallo, Mr. McGovern, Mr. Scott of Virginia, Mrs. Jones of Ohio, Mr. Van Hollen, Ms. Millender-McDonald, Mr. Hinojosa, Mr. McDermott, Mr. Schiff, Ms. Watson, Mr. Lantos, Mr. Case, Mr. Crowley, Ms. Schakowsky, Mr. Honda, Mr. Al Green of Texas, Ms. McCollum of Minnesota, Mr. Blumenauer, Mr. Kennedy of Rhode Island, Ms. Zoe Lofgren of California, Mr. Hinchey, Mr. Faleomavaega, and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Higher Education Act of 1965 to authorize grants for institutions of higher education serving Asian Americans and Pacific Islanders. 
 
 
1.FindingsThe Congress finds the following: 
(1)The population of Asian American and Pacific Islanders (in this section referred to as AAPI) is an exceptionally diverse population. Characteristics of the AAPI population vary according to ethnicity, immigration patterns, historical experiences, and social group issues.  
(2)The diversity of the AAPI population includes indigenous Pacific Islanders, well-established populations represented in the United States for several generations, and ethnic groups who may be recent immigrants or refugees, and were forced to leave their home countries.  
(3)The diversity of the population is reflected in the Federal government’s categories for Asian Americans and Pacific Islanders. There are 17 ethnic groups considered to be Asian and 4 ethnic groups considered to be Pacific Islander. Neither definition reflects AAPI’s who may identify as more than one race. 
(4)The distinct cultural, linguistic, socioeconomic, and historical experiences that affect educational attainment of different AAPI sub-populations are often overlooked because programs and policies are based on aggregated data and the assumption that AAPI's are a monolithic group. The model minority myth assumption adversely effects AAPI youth, who are perceived as being academically successful and not in need of outreach, academic support systems, or other support services. 
(5)The model minority myth and lack of disaggregated data may prevent student services offices from conducting intentional outreach efforts, such as through TRIO programs including Upward Bound and Educational Talent Search, to AAPI students, because they are perceived to not be in need of support.  
(6)Additionally, disaggregated data indicates that 25.0 percent of Vietnamese Americans, 63.6 percent for Hmong Americans, 42.6 percent of Cambodian Americans, 34.7 percent Laotian Americans, 17.7 percent of Pacific Islander live in poverty. Such socioeconomic disparities within the community are often overlooked, as only 12.6 percent of the total AAPI population lives in poverty. 
(7)While Asian Americans and Pacific Islanders overall have the highest college graduation rates of any group (44 percent in 2000), certain subgroups have much lower rates of degree attainment. Only 13.8 percent of Vietnamese Americans, 5.8 percent of Laotian Americans, 6.1 percent of Cambodian Americans, and less than 5.1 percent of Hmong Americans had college degrees. Only 13.8 percent of Pacific Islanders had degrees. 
(8)Certain segments of the AAPI population face numerous barriers to accessing higher education and would benefit from grants and opportunities similar to those that historically Black colleges and universities, Hispanic-serving institutions, Tribally Controlled Colleges and Universities, Alaska Native-serving institutions, and Native Hawaiian-serving institutions receive. The designation of AAPI-serving institution would help institutions of higher education expand their capacity to identify and assist underserved AAPI students. 
2.Assistance to Asian American and Pacific Islander-serving institutions 
(a)AmendmentPart A of title III of the Higher Education Act of 1965 is amended by inserting after section 317 (20 U.S.C. 1059d) the following new section: 
 
318.Asian American and Pacific Islander-serving institutions 
(a)Program authorizedThe Secretary shall provide grants and related assistance to Asian American and Pacific Islander-serving institutions to enable such institutions to improve and expand their capacity to serve Asian Americans and Pacific Islanders. 
(b)DefinitionsFor the purpose of this section— 
(1)the term Asian American has the meaning given the term Asian in the Office of Management and Budget’s Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity as published on October 30, 1997 (62 Fed. Reg. 58789); 
(2)the term Pacific Islander has the meaning given the term Native Hawaiian or Other Pacific Islander in such Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity; 
(3)the term Asian American and Pacific Islander-serving institution means an institution of higher education that— 
(A)is an eligible institution under section 312(b); and 
(B)at the time of application, has an enrollment of undergraduate students that is at least 10 percent Asian American and Pacific Islander students; and 
(4)the term low-income individual means an individual from a family whose taxable income for the preceding year did not exceed 150 percent of an amount equal to the poverty level determined by using criteria of poverty established by the Bureau of the Census. 
(c)Authorized activities 
(1)Types of activities authorizedGrants awarded under this section shall be used by Asian American and Pacific Islander-serving institutions to assist such institutions to plan, develop, undertake, and carry out activities to improve and expand such institutions’ capacity to serve Asian Americans and Pacific Islanders. 
(2)Examples of authorized activitiesSuch programs may include— 
(A)purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes; 
(B)renovation and improvement in classroom, library, laboratory, and other instructional facilities; 
(C)support of faculty exchanges, and faculty development and faculty fellowships to assist in attaining advanced degrees in the faculty’s field of instruction; 
(D)curriculum development and academic instruction; 
(E)purchase of library books, periodicals, microfilm, and other educational materials; 
(F)funds and administrative management, and acquisition of equipment for use in strengthening funds management; 
(G)joint use of facilities such as laboratories and libraries; 
(H)academic tutoring and counseling programs and student support services; 
(I)establishing community outreach programs that will encourage elementary school and secondary school students to develop the academic skills and the interest to pursue post-secondary education; 
(J)establishing or improving an endowment fund; 
(K)academic instruction in disciplines in which Asian Americans and Pacific Islanders are under-represented; 
(L)conducting research and data collection for Asian American and Pacific Islander populations and sub-populations; and 
(M)establishing partnerships with community based organizations serving Asian Americans and Pacific Islanders. 
(d)Application process 
(1)Institutional eligibilityEach Asian American and Pacific Islander-serving institution desiring to receive assistance under this section shall submit to the Secretary such enrollment data as may be necessary to demonstrate that the institution is an Asian American and Pacific Islander-serving institution as defined in subsection (b), along with such other information and data as the Secretary may by regulation require. 
(2)ApplicationsAny institution which is determined by the Secretary to be an Asian American and Pacific Islander-serving institution may submit an application for assistance under this section to the Secretary. Such application shall include— 
(A)a 5–year plan for improving the assistance provided by the Asian American and Pacific Islander-serving institution to Asian American and Pacific Islander students; and 
(B)such other information and assurance as the Secretary may require. 
(3)Special rules 
(A)EligibilityNo Asian American and Pacific Islander-serving institution that receives funds under this section shall concurrently receive funds under other provisions of this part or part B. 
(B)ExemptionSection 313(d) shall not apply to institutions that are eligible to receive funds under this section. 
(C)DistributionIn awarding grants under this section, the Secretary shall— 
(i)to the extent possible and consistent with the competitive process under which such grants are awarded, ensure maximum and equitable distribution among all eligible institutions; and 
(ii)give priority consideration to institutions that serve a significant percentage of Asian American and Pacific Islander students who are low-income individuals.. 
(b)Authorization of appropriationsSection 399(a)(1) of such Act (20 U.S.C. 1068h(a)(1)) is amended by adding at the end the following new subparagraph: 
 
(D)There are authorized to be appropriated to carry out section 318, $30,000,000 for fiscal year 2006 and such sums as may be necessary for each of the 4 succeeding fiscal years.. 
 
